DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 19-Jan-2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 13, the phrase “a relatively small brake caliper, a relatively small brake disc, or a combination thereof” is indefinite because the claim does not define relative to what that a “small brake caliper” and/or “small brake disc” are determined.  Further, it is unclear whether the “small brake caliper” is the same element as the previously recited brake caliper and it is unclear whether the “small brake disc” is the same element as the previously recited brake disc.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youmans (US 4,081,049).
Regarding independent claim 1, Youmans disclose a braking system (see FIGS. 1-3) for a front portal drivetrain assembly (25, 26, 43) of a vehicle, the braking system comprising: a brake caliper (21) coupled with a drivetrain (F, 16, 19, etc.); a brake disc (20) coupled to a drive axle (19); and a front portal spindle assembly (25, 26, 43) (see FIG. 1).
Regarding claim 2, Youmans discloses that the brake caliper is fastened onto a modular chassis (F) (see col. 3, lines 51-55) comprising the drivetrain such that the brake disc passes through the brake caliper (see FIG. 3).  
Regarding claim 3, Youmans discloses that the brake disc is coupled to the drive axle such that a periphery of the brake disc passes within the brake caliper (see FIG. 3).  
Regarding claim 4, Youmans discloses that the brake caliper is configured to apply pressure to the brake disc upon activation of the braking system so as to slow rotation of the drive axle (see FIG. 3; see also col. 3, lines 1-2).
Regarding claim 5, Youmans discloses that the brake disc is coupled with a hub comprising the front differential (see col. 5, lines 4-15; see also FIG. 3).  
Regarding claim 6, Youmans discloses that the brake disc is coupled with a constant velocity joint that is coupled with the hub of the front differential (see col. 5, lines 4-15; see also FIG. 3).  
Regarding claim 7, Youmans discloses that the front portal spindle assembly includes a pinion gear assembly (25) and an output gear assembly (26) that provide a gear reduction at the wheel (see col. 3, lines 3-20; see also FIG. 3).
Regarding claim 8, Youmans discloses that the front portal spindle assembly contributes to engine braking during deceleration of the vehicle (see col. 1, lines 39-41; col. 3, lines 3-20; see also FIG. 3).  
Regarding claim 9, Youmans discloses that the front portal spindle assembly facilitates utilizing a relatively small brake caliper, a relatively small brake disc, or a combination thereof (see col. 1, lines 39-41; col. 3, lines 3-20; see also FIG. 3).  
Regarding claim 10, Youmans discloses a method for a braking system of a vehicle (see Abstract, FIGS. 1-3), comprising: incorporating a front portal spindle assembly (25, 26, 43) into a drivetrain (F, 16, 19, etc.) of the vehicle; fastening a brake caliper (21) to the drivetrain (see FIG. 3); and coupling a brake disc (80) with a drive axle (19) comprising the drivetrain (see col. 5, lines 4-15; see also FIG. 3).  
Regarding claim 11, Youmans discloses that incorporating the front portal spindle assembly includes providing a gear reduction at a wheel coupled with the front portal spindle assembly (see col. 1, lines 39-41; col. 3, lines 3-20; see also FIG. 3).  
Regarding claim 12, Youmans discloses providing the gear reduction includes configuring the front portal spindle assembly to contribute to engine braking during deceleration of the vehicle (see col. 1, lines 39-41; col. 3, lines 3-20; see also FIG. 3).  
Regarding claim 13, Youmans discloses that the front portal spindle assembly includes utilizing a relatively small brake caliper, a relatively small brake disc, or a combination thereof (see col. 1, lines 39-41; col. 3, lines 3-20; see also FIG. 3).  
Regarding claim 14, Youmans discloses that fastening the brake caliper includes fastening the brake caliper to a modular chassis (F) (see col. 3, lines 51-55) comprising the drivetrain such that the brake disc passes through the brake caliper (see FIG. 3).  
Regarding claim 15, Youmans discloses that fastening the brake caliper includes mounting the brake caliper between a transaxle (17a) and the front portal spindle assembly (see FIGS. 1, 3).  
Regarding claim 16, Youmans discloses that fastening the brake caliper includes causing a periphery of the brake disc to pass through the brake caliper such that the brake caliper applies pressure to the brake disc upon activation of the braking system to slow rotation of the drive axle (see FIG. 3; see also col. 3, lines 1-2).  
Regarding claim 17, Youmans discloses that coupling the brake disc includes coupling the brake disc with a hub comprising the front differential (see col. 5, lines 4-15; see also FIG. 3).  
Regarding claim 18, Youmans discloses that coupling includes coupling the brake disc with a constant velocity joint that is coupled with the hub of the front differential (see col. 5, lines 4-15; see also FIG. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

November 10, 2022